


Exhibit 10.15

 

PTC Therapeutics, Inc.

Incentive Stock Option Agreement
Granted Under 2013 Long-Term Incentive Plan

 

1.                                      Grant of Option.

 

This agreement evidences the grant by PTC Therapeutics, Inc., a Delaware
corporation (the “Company”), on [·] (the “Grant Date”) to [·], an employee of
the Company (the “Participant”), of an option to purchase, in whole or in part,
on the terms provided herein and in the Company’s 2013 Long-Term Incentive Plan
(the “Plan”), a total of [·] shares (the “Shares”) of common stock, $0.001 par
value per share, of the Company (“Common Stock”) at $[·] per Share.  Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on [·]
(the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”) to the maximum
extent permitted by applicable federal tax laws.  Except as otherwise indicated
by the context, the term “Participant”, as used in this option, shall be deemed
to include any person who acquires the right to exercise this option validly
under its terms.

 

2.                                      Vesting Schedule.

 

This option will become exercisable (“vest”) as to [·]% of the original number
of Shares on [·] (the “Vesting Reference Date”) and as to an additional [·]% of
the original number of Shares at the end of each successive [·] month period
following the Vesting Reference Date until the [·] anniversary of the Vesting
Reference Date.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3                                         Exercise of Option.

 

(a)                                 Form of Exercise.  Each election to exercise
this option shall be in writing, signed by the Participant, and received by the
Company at its principal office, accompanied by this agreement, and payment in
full in the manner provided in the Plan.  The Participant may purchase less than
the number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share or for fewer than ten whole shares.

 

(b)                                 Continuous Relationship with the Company
Required.  Except as otherwise provided in this Section 3, this option may not
be exercised unless the Participant, at the time he or she exercises this
option, is, and has been at all times since the Grant Date, an employee, officer
or director of, or consultant or advisor to, the Company or any parent or
subsidiary of the Company as defined in Section 424(e) or (f) of the Code (an
“Eligible Participant”).

 

(c)                                  Termination of Relationship with the
Company.  If the Participant ceases to be an Eligible Participant for any
reason, then, except as provided in paragraphs (d), (e) and (f) below, the right
to exercise this option shall terminate three months after such cessation (but
in no event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation.  Notwithstanding the foregoing, if
the Participant, prior to the Final Exercise Date, violates the non-competition
or confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon
written notice to the Participant from the Company describing such violation.

 

1

--------------------------------------------------------------------------------


 

(d)                                 Exercise Period Upon Death or Disability. 
If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or she
is an Eligible Participant and the Company has not terminated such relationship
for “cause” as specified in paragraph (e) below, this option shall be
exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this option shall not
be exercisable after the Final Exercise Date.

 

(e)                                  Termination for Cause.  If, prior to the
Final Exercise Date, the Participant’s employment is terminated by the Company
for Cause (as defined below), the right to exercise this option shall terminate
immediately upon the effective date of such termination of employment.  If,
prior to the Final Exercise Date, the Participant is given notice by the Company
of the termination of his or her employment by the Company for Cause, and the
effective date of such employment termination is subsequent to the date of
delivery of such notice, the right to exercise this option shall be suspended
from the time of the delivery of such notice until the earlier of (i) such time
as it is determined or otherwise agreed that the Participant’s employment shall
not be terminated for Cause as provided in such notice or (ii) the effective
date of such termination of employment (in which case the right to exercise this
option shall, pursuant to the preceding sentence, terminate upon the effective
date of such termination of employment).  If the Participant is party to an
employment or severance agreement with the Company that contains a definition of
“cause” for termination of employment, “Cause” shall have the meaning ascribed
to such term in such agreement.  Otherwise, “Cause” shall mean willful
misconduct by the Participant or willful failure by the Participant to perform
his or her responsibilities to the Company (including, without limitation,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment shall be considered to have
been terminated for Cause if the Company determines, within 30 days after the
Participant’s resignation, that termination for Cause was warranted.

 

(f)                                   Accelerated Vesting upon Termination in
connection with Corporate Change.

 

(1)                                 In the event that the Participant’s
employment is terminated by the Company without Cause or by the Participant for
Good Reason (as defined in Section 3(h) of this Agreement), the unvested portion
of the option award granted hereunder will not be subject to any accelerated
vesting except as otherwise provided for in this Section 3(f) or as otherwise
set forth in an employment or other agreement between the Participant and the
Company.

 

(2)                                 In the event that the Participant’s
employment is terminated by the Company without Cause or by the Participant for
Good Reason within the period of three (3) months prior to (but only if
negotiations relating to the particular Corporate Change, as defined in
Section 3(g) of this Agreement, that occurs are ongoing at the date of the
notice of termination) or twelve (12) months after a Corporate Change that
occurs while the Participant is employed by the Company (such fifteen-month
period, the “Protected Period”), one hundred percent (100%) of the unvested
portion of the option award granted hereunder shall vest immediately.

 

(g)                                  Definition of “Corporate Change”.  For
purposes of this Agreement, “Corporate Change” shall mean any circumstance in
which (i) the Company is not the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary or affiliate of an
entity other than a previously wholly-owned subsidiary of the Company); (ii) the
Company sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than a
wholly-owned subsidiary of the Company); (iii) any person or entity, including a
“group” as contemplated by Section 13(d)(3) of the U.S. Securities Exchange Act
of 1934, as amended (excluding, for this purpose, the Company or any Subsidiary,
or any employee benefit plan of the Company or any Subsidiary, or any “group” in
which all or substantially all of its members or its members’ affiliates are
individuals or entities who are or were beneficial owners of the Company’s
outstanding shares prior to the initial public offering, if any, of the
Company’s stock), acquires or gains ownership or control (including, without
limitations, powers to vote) of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power); or (iv) as a result of or in
connection with a contested election of directors, the persons who were
directors of the Company before such election shall cease to constitute a
majority of the Board of

 

2

--------------------------------------------------------------------------------


 

Directors of the Company.  Notwithstanding the foregoing, a “Corporate Change”
shall not occur as a result of an initial public offering of the Company’s
common stock, or as a result of a merger, consolidation, reorganization or
restructuring after which either (1) a majority of the Board of Directors of the
controlling entity consists of persons who were directors of the Company prior
to the merger, consolidation, reorganization or restructuring or (2) the
Participant forms part of an executive management team that consists of
substantially the same group of individuals and the Participant is performing in
a similar role, with similar authority and responsibility (other than changes
solely attributable to the change in ownership structure), to that which existed
prior to the reorganization or restructuring.  Notwithstanding the foregoing,
for any payments or benefits hereunder that are subject to Section 409A, the
Corporate Change must constitute a “change in control event” within the meaning
of Treasury Regulation Section 1.409A-3(i)(5)(i).

 

(h)                                 Definition of “Good Reason”.  If the
Participant is party to an employment, consulting or severance agreement with
the Company that contains a definition of “good reason” for termination of
employment or other relationship, “Good Reason” shall have the meaning ascribed
to such term in such agreement.  Otherwise, “Good Reason” shall mean any of the
following, unless (i) the basis for such Good Reason is cured within a
reasonable period of time (determined in the light of the cure appropriate to
the basis of such Good Reason, but in no event less than thirty (30) nor more
than ninety (90) days) after the Company receives written notice (which must be
received from the Participant within ninety (90) days of the initial existence
of the condition giving rise to such Good Reason) specifying the basis for such
Good Reason or (ii) Participant has consented to the condition that would
otherwise be a basis for Good Reason:

 

(1)                                 An change in the principal location at which
the Participant provides services to the Company to a location more than fifty
(50) miles from the location at which the Participant provided services as of
immediately prior to the Corporate Change and/or to a location in New York City
(either of), which change the Company has reasonably determined as of the date
hereof, would constitute a material change in the geographic location at which
the Participant provides services to the Company);

 

(2)                                 A material adverse change by the Company in
the Participant’s duties, authority or responsibilities which causes the
Participant’s position with the Company to become of materially less
responsibility or authority than the Participant’s position immediately prior to
the Corporate Change.  For purposes of this definition of “Good Reason,” a
“material adverse change” following a Corporate Change shall not include any
diminution in authority, duties or responsibilities that is solely attributable
to the change in the Company’s ownership structure but does not otherwise change
the Participant’s authority, duties or responsibilities (except in a positive
manner) otherwise with respect to the Company’s business;

 

(3)                                 A material reduction in the Participant’s
base compensation (including his or her base salary);

 

(4)                                 A material breach of this Agreement by the
Company which has not been cured within thirty (30) days after written notice
thereof by the Participant; or

 

(5)                                 Failure to obtain the assumption
(assignment) of this Agreement by any successor to the Company.

 

4.                                      Agreement in Connection with Public
Offering.

 

The Participant agrees, in connection with any underwritten public offering of
the Common Stock pursuant to a registration statement under the Securities Act,
(i) not to (a) offer, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any shares of Common Stock or any other
securities of the Company or (b) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
shares of Common Stock or other securities of the Company, whether any
transaction described in clause (a) or (b) is to be settled by delivery of
securities, in cash or otherwise, during the period beginning on the date of the
filing of such registration statement with the Securities and

 

3

--------------------------------------------------------------------------------


 

Exchange Commission and ending 180 days after the date of the final prospectus
relating to the offering (plus up to an additional 34 days to the extent
requested by the managing underwriters for such offering in order to address
Rule 2711(f) of the National Association of Securities Dealers, Inc. or any
similar successor provision), and (ii) to execute any agreement reflecting
clause (i) above as may be requested by the Company or the managing underwriters
at the time of such offering.  The Company may impose stop-transfer instructions
with respect to the shares of Common Stock or other securities subject to the
foregoing restriction until the end of any applicable “lock-up” period(s).

 

5.                                      Tax Matters.

 

(a)                                 Withholding.  No Shares will be issued
pursuant to the exercise of this option unless and until the Participant pays to
the Company, or makes provision satisfactory to the Company for payment of, any
federal, state or local withholding taxes required by law to be withheld in
respect of this option.

 

(b)                                 Disqualifying Disposition.  If the
Participant disposes of Shares acquired upon exercise of this option within two
years from the Grant Date or one year after such Shares were acquired pursuant
to exercise of this option, the Participant shall notify the Company in writing
of such disposition.

 

6.                                      Transfer Restrictions.

 

(a)                                 This option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this option shall be
exercisable only by the Participant.

 

(b)                                 The Participant agrees that he or she will
not transfer any Shares issued pursuant to the exercise of this option unless
the transferee, as a condition to such transfer, delivers to the Company a
written instrument confirming that such transferee shall be bound by all of the
terms and conditions of Section 4; provided that such a written confirmation
shall not be required with respect to Section 4 upon the completion of any
applicable “lock-up” period(s) in connection with any underwritten public
offering of Common Stock.

 

(c)                                  Provisions of the Plan.

 

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

The Company has caused this option to be executed by its duly authorized
officer.

 

 

PTC THERAPEUTICS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2013 Long-Term Incentive Plan.

 

 

PARTICIPANT

 

 

 

 

 

Name:

 

 

4

--------------------------------------------------------------------------------
